DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 states “…a third ratio of a weighted power coefficient to a weighted rotor thrust coefficient, and (Cp^x)/(Ct^y) with Cp representing the power coefficient, Ct representing the rotor thrust coefficient and x and y representing any positive integer or any real number.” As x and y can be any number or any combination of positive integers or any real number (1 -> inf) the clause represents a unbounded combination of values for the output for this third ratio, and it does not particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. Additionally there appears to be no guidance in the specification as to why a particular value of x or y would be selected, see page 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Boer et al. (US Patent 9,845,790 B2).

Regarding claim 1, de Boer et al. discloses a method for operating a wind turbine (abstract) comprising: controlling the wind turbine, in partial load when wind speed is below a rated wind speed, using a rotor speed curve (Fig. 3, Fig. 4) that defines a rotor speed for a respective operating point of the wind turbine (7:46-61) and using a common pitch angle (7:46-61), wherein the wind turbine includes a rotor (1004) operable with variable rotor speed and having rotor blades with adjustable pitch angles (7:46-61), wherein the adjustable pitch angles are represented by the common pitch angle, and wherein the wind turbine produces electrical power from wind and the wind causes rotor thrust, acting on the rotor, the depends on the rotor speed and the common pitch angle(3:55-end demonstrates that rotor thrust is understood in the disclosure as there is shutdown procedure in the event that there is more wind than the rotor can reasonably sustain), wherein; during the partial load and in a normal operational mode when the operation of the wind turbine is not throttled, a normal rotor speed curve is used as the rotor speed curve and a normal common pitch angle is used as the common pitch angle (Fig. 4 shows at least one curve with an associated common pitch angle, alpha), and during the partial load an in a throttled operational mode when the rotor thrust is to be limited, a throttled rotor speed curve, different from the normal rotor speed curve, is used as the rotor speed curve, and a throttled common 

Regarding claim 2, de Boer et al. discloses all of claim 1 as above, wherein the rotor speed curve defines a relationship between the rotor speed and one of: electrical power to be produced, a generator torque to be set, or wind speed (Fig. 9).

Regarding claim 3, de Boer et al. discloses all of claim 1 as above, additionally comprising: limiting or reducing the rotor thrust by increasing the throttled common pitch angle with respect to the normal common pitch angle (Fig. 9); or configuring the throttled rotor speed curve such that for a given throttled pitch angle the electrical power is maximized (Fig. 3, 7:10-26).

Regarding claim 11, de Boer et al. discloses all of claim 1 as above, wherein: a set of throttled rotor speed curves is provided (Fig. 4), each throttled rotor speed curve comprises the throttled common pitch angle (alpha_1, alpha_2, alpha_3); and for operating the wind turbine, one throttled rotor speed curve of the set of throttled rotor speed curves is selected depending on an amount of rotor thrust to be limited (4:15-47, discusses braking the rotor and altering the rotor blade angle as a method of limiting the rotor speed and the correlated rotor thrust).

Regarding claim 12, de Boer et al. discloses all of claim 1 as above, wherein in a transient operation where operation shifts from the partial load to a full load, the throttled common pitch angle increases with increasing wind speed (4:48-65, discusses using the rotor blade angle to adjust the power mode that correlates to wind speed as well in Fig. 3).

Regarding claim 13, de Boer et al. discloses all of claim 12 as above, wherein in the transient operation the pitch angle increases depending on an increase of the produced electrical power (7:46-61 discusses the correlation between rotor blade angles and produced electrical power).

Regarding claim 14, de Boer et al. discloses all of claim 13 as above, wherein the pitch angle increases with a predefined pitch angle to power slope (Fig. 4).

Regarding claim 15, de Boer et al. discloses all of claim 1, additionally comprising: operating in the throttled operational mode based on at least one criterion or information from a list including: an azimuth position of the wind turbine, wind speed (8:31-50), gustiness or intensity or turbulence intensity, a wake-effecting, according to which the wind turbine influences a wind field of a further wind turbine arrange in lee of the wind turbine, a first signal received from the further wind turbine arranged in lee of the wind turbine (6:31-37 discusses relating the performance of wind power installations/turbines to the other wind power installations), a second signal received from a central farm controller of a wind farm including the wind turbine (10:27-34), and a requirement for reducing noise emission.

Regarding claim 16, de Boer et al. discloses a first wind turbine comprising: a rotor (1004) operable with variable rotor speed (Fig. 4) and having rotor blades with adjustable pitch angles, the pitch angled being represented by a common pitch angle (Fig. 4), and a generator (1002) configured to generate electrical power from wind (10: 59-64), wherein: the wind causes a rotor thrust that acts on the rotor and that depends on the rotor speed and the common pitch angle, a wind turbine controller (1006) is configured to operate the wind turbine such that in partial load, when the wind is below rated wind speed, the first wind turbine is controlled using a rotor speed curve, defining the rotor speed for a 

Regarding claim 17, de Boer et al. discloses an arrangement of wind turbines (1100) comprising: the first wind turbine according to claim 16 (see above); a second wind turbine (10:59-64, Fig. 11) arranged in proximity of the first wind turbine; and a communication interface configured to connect the first and second turbines to facilitate an exchange of information for operating at least the first wind turbine (6:31-37 discusses relating the performance of wind power installations/turbines to the other wind power installations).

Regarding claim 18, de Boer et al. discloses a wind farm (Fig. 11) comprising: a plurality of wind turbines (Fig. 11) including at least the first wind turbine according to claim 16 as above.

Regarding claim 19, de Boer discloses all of claim 18 as above, additionally comprising: a central controller configured to control the plurality of wind turbines (10:27-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over de Boer et al. in view of Johnson et al. (US PGPUB 2009/0295159 A1).

Regarding claim 4, de Boer et al. discloses all of claim 1 as above, wherein the operation of the rotor is associated with a power coefficient (5:16-25).
However, de Boer et al. does not teach or suggest a relationship between the power coefficient and a rotor thrust coefficient is defined as an optimization criterion, and the throttled rotor speed curve is configured such that the optimization criterion is maximized.
Johnson et al. discloses an adaptive method for pitch control for variable speed wind turbines including computers or computer devices that monitor sensors (torque transducers, pressure transducers, encoders, thermometers, accelerometers, strain gauges, deflection sensors, wind speed, direction sensors, and other similar devices [0019]), and additionally while maximizing the power coefficient and tip-speed ratio minds the pitch angle to shed aerodynamic power in high wind speed conditions (which would reduce rotor thrust).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wind turbine of de Boer to have features from the adaptive method for pitch control of variable speed wind turbines to select a pitch angle to maximize the power coefficient to tip speed ratio and shed aerodynamic power (thrust) in high speed conditions [0030] as it will allow the wind turbine to transfer more power to the turbine’s low speed shaft [0026].

Regarding claim 5, the combination of de Boer et al. and Johnson et al. teach all of claim 4 as above, wherein the optimization criterion is defined according to at least one of: a first ratio of the power coefficient to the rotor thrust coefficient, a second ratio of a first function depending on the power coefficient to a second function depending on the rotor thrust coefficient, a third ratio of a weighted power coefficient to a weighted rotor thrust coefficient, and (Cp^x)/(Ct^y) with Cp representing the power coefficient, Ct representing the rotor thrust coefficient and x and y representing any positive integer or any real number (Johnson et al. teaches balancing maximizing the power coefficient, and shedding aerodynamic power [0030] which teaches at least a first ratio of the power of the power coefficient to the rotor thrust coefficient).

Regarding claim 6, the combination of de Boer et al. and Johnson et al. teach all of claim 1, wherein the throttled rotor speed curve is configured such that, depending on the throttled common pitch angle, a tip speed ratio is set such that electrical power is maximized (Johnson et al. [0030], Fig. 2).

Regarding claim 7, the combination of de Boer et al. and Johnson et al. teach all of claim 6 as above, wherein the throttled rotor speed curve is configured such that, depending on the throttled common pitch angle, a tip speed ratio is set such that electrical power is maximized (Johnson et al. [0030], Fig. 2).

Regarding claim 8, the combination of de Boer et al. and Johnson et al. teach all of claim 6 as above, wherein configuring the throttled rotor speed curve by applying an optimization criterion, wherein the optimization criterion is a pitch angle curve of the common pitch angle depending on the tip speed ratio and depending on the ratio of the power coefficient to the rotor thrust coefficient (Johnson et al. [0030], Fig. 2), wherein all possible common pitch angled depending on the tip speed 

Regarding claim 9, de Boer et al. and Johnson et al. teach all of claim 4 as above, wherein the rotor speed curve is configured as depending on a ratio of the power coefficient to the rotor thrust (Johnson et al. [0030]).

Regarding claim 10, de Boer et al. and Johnson et al. teach all of claim 1 as above, additionally comprising: controlling the wind turbine in a full load, when the wind speed is at or above the wind speed (Johnson et al., [0044]), during the full load operating the wind turbine in the normal operation mode with a rated rotor speed (Johnson et al., Omega, [0034]), a rated generator torque (Johnson et al., M, [0044]), and rated power (Johnson et al., P, [0036]); and during a full load, operating the wind turbine in the throttled operational mode with a throttled rotor speed below the rated rotor speed, increased the generator torque above the rated generator torque or generated power (Johnson et al., teaches altering the pitch angle and the torque gain [0045] which correlated to power capture [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2018/0045180 A1 discloses a method for operating a wind turbine.
US PGPUB 2017/0373533 A1 discloses a method for operating a wind farm.
US PGPUB 2017/0350369 A1 discloses a system and method for controlling a dynamic system.
US PGPUB 2017/0175709 A1 discloses a system and method for controlling wind turbines.

US PGPUB 2015/0152847 A1 discloses method of operating a wind turbine, and wind turbines.
US PGPUB 2013/0221934 A1 discloses a wind-turbine-generator control system, wind turbine generator, wind farm, and wind-turbine-generator control method.
US PGPUB 2013/0154263 A1 discloses a method and system for noise-controlled operation of a wind turbine.
US Patent 8,035,242 B2 discloses a wind turbine farm and method of controlling at least one wind turbine.
US Patent 8,793,027 B2 discloses power curtailment of wind turbines.
US Patent 2008/0030027 A1 discloses systems, methods, and apparatuses for a wind turbine controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745